     Case 8:19-cv-01406-VEB Document 21 Filed 10/29/20 Page 1 of 2 Page ID #:1091




 1                                                                        JS-6

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     EVERETT KULKARNI,                            Case No. 8:19-CV-1406 (VEB)
 9
                           Plaintiff,             JUDGMENT
10
     vs.
11
     ANDREW M. SAUL, Commissioner of
12   Social Security,

13                         Defendant.

14
           For the reasons set forth in the accompanying Decision and Order, it is hereby
15
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
16
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
17
     order affirming the Commissioner’s final decision and dismissing the action is
18

19

20                                            1

                     JUDGMENT – KULKARNI v SAUL 8:19-CV-01406-VEB
     Case 8:19-cv-01406-VEB Document 21 Filed 10/29/20 Page 2 of 2 Page ID #:1092




 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 29th day of October, 2020

 4                                             /s/Victor E. Bianchini
                                               VICTOR E. BIANCHINI
 5                                         UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                           2

                     JUDGMENT – KULKARNI v SAUL 8:19-CV-01406-VEB
